DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require ‘the cooling system is not in direct contact with the heating carrier’. There is no support for this negative requirement in the Specification in view of reasoning that a negative claim requirement introduces new concepts since an express exclusion of certain elements implies permissible inclusion of Ex parte Grasselli, 231 USPQ 393, 394 (BD. App. 1983; aff’dmem., 738 F.2d 453 (Fed. Cir, 1984).
Claim 1 has been amended to require ‘the cooling system is not in direct contact with the thermal insulation component’. There is no support for this negative requirement in the Specification in view of reasoning that a negative claim requirement introduces new concepts since an express exclusion of certain elements implies permissible inclusion of all other elements not so expressly excluded. Ex parte Grasselli, 231 USPQ 393, 394 (BD. App. 1983; aff’dmem., 738 F.2d 453 (Fed. Cir, 1984).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to “the cooling system is not in direct contact with the heating carrier and also is not in contact with the thermal insulation component”, with dependent claim 4 requiring ‘the cooling system cools the sputtering target’, rendering the claims unclear as to how the cooling system is not in direct contact with both heating carrier and thermal insulation component (and thus also the sputtering target [110] that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meckel et al (US Patent No. 4,324,631) in view of Hochido et al (JP No. 02301559).
With respect to claim 1, Meckel teaches in figs. 1-2 a heating carrier device used in a sputtering cathode assembly (abstract; col. 4, lines 27-35), wherein figs. 1-2 further depict the heating carrier device comprising a top plate [26] with embedded heaters [41] for heating a sputter target [30] to control a sputter target temperature (thus the top plate [26] is a heating carrier [26]) (col. 5 lines 15-38 and 64-66), a magnetic component [24] for generating a magnetic field [B] and/or [29] (col. 4, lines 43-58), and a cooling system of water for cooling the magnetic component [24] (col. 4, lines 43-50; col. 5, lines 61-65).
However Meckel is limited in that a thermal insulation component between the heating carrier [26] and magnetic component [24] is not suggested.

It would have been obvious to one of ordinary skill to coat the entire bottom side of the heating carrier [26] (i.e. top plate [26] with embedded heaters [41]) that is capable of being in contact with the water as taught by Meckel with the ceramic film of Hochido to gain the advantage of preventing corrosion of a water-cooled surface and vacuum destruction.
In summary, the combination of references Meckel and Hochido teaches to have an entire bottom surface of the heating carrier [26] of Meckel be applied with the resin or enamel (i.e. ceramic) film of Hochido, which thus forms a layer or component of the resin or enamel film (and particularly the enamel film) which is considered as a ‘thermal insulation component’ on the entire bottom surface of the heating carrier [26]. The thermal insulation component is then disposed between the heating carrier [26] and magnetic component [24], with the magnetic component [24] disposed on a first side (i.e. bottom side) of the thermal insulation component, and the heating carrier [26] 

    PNG
    media_image1.png
    358
    870
    media_image1.png
    Greyscale

The cropped figure above depicts the magnetic component [24] disposed between the cooling system of water and the thermal insulation component, with the cooling system of water fully capable of being filled to only be at one side of the magnetic component [24] and in physical contact with the magnetic component [24] in order to cool the magnetic component (col. 5, lines 61-65), while the cooling system of water is not in direct contact with both the heating carrier [26] and the thermal insulation component.
With respect to claim 2, modified Meckel further discloses the heating carrier (i.e. top plate) [26] has a temperature detection component for detecting the sputtering target temperature as shown in fig. 1 (col. 5, lines 39-68; col. 6, lines 1-8).
With respect to claims 4 and 6, modified Meckel further discloses the cooling system of water is fully capable of cooling the sputtering target [30] (col. 4, lines 48-51; col. 5, lines 44-65).
With respect to claim 7, modified Meckel further depicts in figs. 1-2 the magnetic component [24] is a permanent magnet [124] (col. 4, lines 43-48).

Response to Arguments
Applicant’s Remarks on p. 4-11 filed 5/21/2021 are addressed below.

112 Rejections
Claim 1 has been amended by deleting the limitations of ‘such that heat generated from the heating carrier is kept out by the thermal insulation component’ and ‘free contact’; these previous 1st and 2nd paragraph rejections are withdrawn.
Claim 1 has been amended to provide antecedent basis; these previous 2nd paragraph rejections for ‘the magnet’ and ‘the magnetic component’ are withdrawn.

103 Rejections
On p. 9-11, Applicant argues that Meckel and Hochido do not teach the new limitations of ‘the cooling system disposed at only one side of the magnetic component’ and ‘the cooling system is not in direct contact with thermal insulation component’ as required by claim 1.
The Examiner respectfully disagrees since the cropped figure above of fig. 2 in the rejection of claim 1 has Meckel teaching the heating carrier device is fully capable of having the cooling system of water be at only one side of the magnetic component [24] while also not in direct contact with the thermal insulation component (as taught by Hochido) at a backside of the heating carrier [26].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 8,349,144 is relevant for teaching a heating carrier device comprising a heating carrier, a magnetic component, a thermal insulation component, and a cooling system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794